NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                            RICARDO R., Appellant,

                                         v.

                        MARIA A., I.R., A.R., Appellees.

                              No. 1 CA-JV 17-0007
                               FILED 7-11-2017


            Appeal from the Superior Court in Maricopa County
                              No. JS517715
                The Honorable Arthur T. Anderson, Judge

                                   AFFIRMED


                                    COUNSEL

Edward D. Johnson, Peoria
Counsel for Plaintiff/Appellant

Maria A., Phoenix
Appellee



                        MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge James P. Beene joined.
                      RICARDO R. v. MARIA A., et al.
                          Decision of the Court

T H U M M A, Judge:

¶1           Ricardo R. (Father) appeals the superior court’s order
terminating his parental rights. For the following reasons, the order is
affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Father and Maria A. (Mother) are the biological parents of
I.R., born in 2006, and A.R., born in 2007. Parents were never married.
Father is currently in federal prison in Minnesota for a felony drug
conviction. Mother is now married and the children live with her, her
husband (Stepfather) and a younger half-brother. Stepfather intends to
adopt the children.

¶3            In August 2015, Mother filed a petition for termination of
Father’s parental rights alleging abandonment and felony imprisonment
for a period of years. At a December 2016 severance adjudication, Father
admitted he had been incarcerated since June 2013, and before his
incarceration, his last contact with the children was in 2012. Father’s
anticipated release date is not until 2026. Father claimed, however, that he
attempted to send financial support and letters to the children for a period
of time, but Mother refused to acknowledge receipt of the items.

¶4             The court terminated Father’s parental rights to the children
based on abandonment and felony imprisonment for a period of years,
finding termination was also in the best interests of the children. This court
has jurisdiction over Father’s timely appeal pursuant to Article 6, Section 9,
of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-2101(A) and 12-
120.21(A) and Ariz. R.P. Juv. Ct. 103-104 (2017).2




1 On appeal, this court views the evidence in the light most favorable to
affirming the court’s findings. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196
Ariz. 246, 250 ¶ 20 (2000).

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                       RICARDO R. v. MARIA A., et al.
                           Decision of the Court

                                 DISCUSSION

¶5             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights as long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

I.     Felony Imprisonment For A Period Of Years.

¶6              A parent’s rights may be terminated if “the parent is deprived
of civil liberties due to the conviction of a felony . . . [and] the sentence of
that parent is of such length that the child will be deprived of a normal
home for a period of years.” A.R.S. § 8–533(B)(4). Michael J. sets forth non-
exclusive factors to consider in determining if the length of felony sentence
would deprive a child of “a normal home for a period of years”:

               (1) the length and strength of any parent-child
               relationship existing when incarceration begins,
               (2) the degree to which the parent-child
               relationship can be continued and nurtured
               during the incarceration, (3) the age of the child
               and the relationship between the child’s age and
               the likelihood that incarceration will deprive
               the child of a normal home, (4) the length of the
               sentence, (5) the availability of another parent to
               provide a normal home life, and (6) the effect of
               the deprivation of a parental presence on the
               child at issue.

196 Ariz. at 251–52 ¶ 29.

¶7           Father concedes that he is deprived of civil liberties due to a
felony conviction and that his prison term will deprive the children of a
normal home for a period of years. Nevertheless, Father asserts the court
erred by failing to articulate sufficient factual findings to support the
statutory ground for severance. “[F]indings of fact and conclusions of law
should be sufficiently specific to enable the appellate court to provide


                                        3
                      RICARDO R. v. MARIA A., et al.
                          Decision of the Court

effective review . . . . Findings must include all of the ultimate facts—that
is, those necessary to resolve the disputed issues.” Ruben M. v. Ariz. Dept. of
Econ. Sec., 230 Ariz. 236, 241 ¶ 25 (2012). On this record, there was clear and
convincing evidence to support a finding that Father’s prison sentence will
deprive the children of a normal home for a period of years.

¶8             Mother testified that Father was arrested on an outstanding
warrant in December 2011. When Father was released from jail, he moved
to Minnesota and has not visited with the children since 2012. Mother also
testified that Father has not inquired about the children’s schooling or
health, and has not provided clothing, money, or “any other type of support
items for the children.” Mother learned of Father’s current incarceration in
2013. She testified that he was incarcerated in Minnesota for possession of
drugs with a weapon and is serving a 15-year prison term with an
anticipated release date in December 2026. By that time, the children will
be adults.

¶9             Father confirmed the length of his prison sentence, but stated
he has petitioned for clemency and is participating in in-prison programs
that may reduce his incarceration time. He also claimed that in a low-
security prison, he can “get visitation and contact visits where [he] can play
with [his] children,” and can earn money to provide child support. Father,
however, has not provided any financial support during his incarceration.
Father further testified that, during his first year in prison, he attempted to
send cards to the children, but after Mother claimed she had not received
them, Father stopped trying.

¶10           After the close of evidence, the court ruled as to the ground of
incarceration, A.R.S. § 8-533(B)(4), that:

              it’s undisputed here that Father’s incarceration
              will go beyond when these girls are 18, and even
              in the best of circumstances, they’ll be pretty
              close to 18, maybe still at 18. It’s not for us to
              speculate whether he can get out early or his
              sentence may run full term. It is impossible with
              the sentence that he has for the kids to have any
              sort of normal home with this particular parent,
              and notably, that he’s incarcerated in Minnesota
              and they live here in Arizona. So even under the
              best circumstances, the visits with Father would
              be not as frequent as he has with his other
              children.


                                      4
                      RICARDO R. v. MARIA A., et al.
                          Decision of the Court

The court continued that,

              before Father was arrested in June 2013 . . . he
              was living in Minnesota at his choice, and he
              would visit [the children] when he came back to
              town. And so, those, at best, maybe [were] one
              a month, but there’s a dispute as to that.
              Mother’s testimony was quite different. But
              even those sporadic relationships don’t strike
              me as establishing a normal child relationship
              here. And as far as the cards and letters go, even
              if all those things happen, I’m not sure . . . they
              would carry the day in trying to maintain a
              normal parental relationship.

In making these findings, the court concluded Mother established “length
of incarceration by clear and convincing evidence as grounds for
termination.”3 On this record, there is ample evidence to support that
finding, meaning Father has shown no error. See Michael J., 196 Ariz. at 251
¶ 29.

II.    Best Interests.

¶11            Father also challenges the court’s best interests conclusion,
again contending the court erred by failing to provide sufficient factual
findings to support the ruling. As applicable here, “[t]o support a finding
that termination is in the child’s best interests, [Mother] must prove that the
child will affirmatively benefit from the termination.” Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 50 ¶ 19 (App. 2004). The best interests
requirement may be met if, for example, Mother proves that a current
adoptive plan exists for the child, or even that the child is adoptable. JS–
500274, 167 Ariz. 1, 6 (1990). “[A] juvenile court may conclude that a
proposed adoption benefits the child[ren] and supports a finding that
severance is in the child[ren]’s best interests.” Demetrius L. v. Joshlynn F., 239
Ariz. 1, 2 ¶ 1 (2016).



3 Given Father’s argument on appeal and the conclusory nature of the
minute entry, if the superior court had not made these findings on the
record, it is not clear that the minute entry alone would have provided the
requisite detail for the required findings. See, e.g., A.R.S. § 8–538(A); Ariz.
R.P. Juv. Ct. 66(F); Ruben M., 230 Ariz. at 240 ¶ 22.



                                        5
                     RICARDO R. v. MARIA A., et al.
                         Decision of the Court

¶12           Mother testified the children have lived with Stepfather for
seven years and currently live in a happy family unit with Mother,
Stepfather, and a younger half-brother. The children look to Stepfather as a
father figure and the family is currently “going through the adoption
process.” Mother indicated that adoption would bring cohesion to the
family in a variety of ways, and will provide the children emotional and
financial security.

¶13          Proceeding by avowal, confirmed by Stepfather’s testimony,
the guardian ad litem told the court:

              [Stepfather] has . . . been a father figure to the
              girls for [seven] years. He is bonded with the
              girls. The girls view him as their father. He has
              provided financial support, emotional support,
              psychological support for the girls for [seven]
              years. Additionally, he is more than willing to
              adopt and looks forward to adopting.

              ....

              [S]tepfather has been a good parent and is
              trustworthy and . . . has a good relationship
              with the girls.

¶14            The court found that the children “want to be a part of the
family . . . where they live [] now, everyday,” and that the children consider
Stepfather to be the father-figure in their lives. The court also noted the
bond the children have with Stepfather and the family’s intention for
Stepfather to adopt the children. The court then pronounced that it found
severance was in the best interests of the children by a preponderance of
the evidence. In doing so, the court tacitly found that formalizing
Stepfather’s legal and financial responsibility through adoption after
severance would provide a real benefit to the children. Demetrius L., 239
Ariz. at 5-6 ¶¶ 17, 20. As such, there is sufficient evidence supporting the
court’s finding that termination of Father’s parental rights is in the
children’s best interests, and Father has failed to show error.




                                      6
                   RICARDO R. v. MARIA A., et al.
                       Decision of the Court

                            CONCLUSION

¶15            The superior court’s order terminating Father’s parental
rights to the children is affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      7